Order so far as appealed from by plaintiff affirmed; so far as appealed from by defendant, order modified by striking out of the 2d paragraph of the order as modified beginning with the word “ ordered,” after the words “ documents relating to the,” the following “ said net income Federal taxation and;” and in the same paragraph striking out the words “ copy income and excess profits tax returns for the years 1917, 1918 and 1919;” and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Clarke, P. J., Laughlin, Dowling, Merrell and Greenbaum, JJ.